                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAMONA C. RODRIGUEZ,                               Case No. 19-cv-02003-TSH
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the April 16, 2019 Scheduling Order, Plaintiff’s reply to Defendant’s cross-

                                  14   motion was due within 14 days of service of Defendant’s motion. ECF No. 6. However, although

                                  15   Defendant filed his cross-motion on October 22, 2019, Plaintiff did not file her reply until

                                  16   November 17, 2019, 26 days later. Accordingly, the Court ORDERS Plaintiff Ramona Rodriguez

                                  17   to show cause why her reply brief should not be stricken for failure to comply with court

                                  18   deadlines. Plaintiff shall file a declaration by November 21, 2019. No chambers copy is required.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 18, 2019

                                  22

                                  23
                                                                                                    THOMAS S. HIXSON
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
